DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2019/01411697 A1; hereinafter “Islam”).
For claim 13, Islam teaches receiving, by a communications device, a timing advance command from a network device, wherein the timing advance command comprises a timing advance (TA) reference value, and the TA reference value corresponds to a carrier in a timing advance group (TAG) (see paragraph 0008; for each of one or more uplink carriers available for communications with a user equipment (UE), a numerology of the uplink carrier, wherein the one or more uplink carriers are associated with a same timing advance group (TAG), determining a timing advance (TA) granularity for the one or more uplink carriers, based in part on the numerology of each uplink carrier, signaling a TA command based on the TA granularity to the UE and see paragraph 0009; a timing advance (TA) command to be applied to an uplink transmission on a first uplink carrier among a group of uplink carriers having different numerologies, determining a granularity for the TA command based on a numerology of a reference uplink carrier from within the group of uplink carriers, and sending the uplink transmission on the first uplink carrier with timing adjusted based on the TA command and the determined granularity and see paragraph 0073; TA command indicates a change in uplink timing (calculated at the base station) relative to current uplink timing. The TA command indicates a value (in terms of an index) to be multiplied by a TA granularity (e.g., as shown in Table I below) to achieve the change in uplink timing to be applied by the UE to a subsequent uplink transmission); determining, by the communications device, a TA offset of each carrier in the TAG based on carrier information of the respective carrier in the TAG (see paragraph 0009; determining a granularity for the TA command based on a numerology of a reference uplink carrier from within the group of uplink carriers); and adjusting, by the communications device, an uplink transmission timing of each carrier in the TAG based on the TA reference value and a maximum value of TA offsets of carriers in the TAG (see paragraph 0009; ending the uplink transmission on the first uplink carrier with timing adjusted based on the TA command and the determined granularity and see paragraph 0083; he TA granularity to use for the TA command based on a maximum or minimum of the TA granularity of SUL TA and TA granularity of PUL).
For claim 19, Islam teaches a receiver, configured to receive a timing advance command from a network device, wherein the timing advance command comprises a timing advance (TA) reference value, and the TA reference value corresponds to a carrier in a timing advance group (TAG) (see paragraph 0008; for each of one or more uplink carriers available for communications with a user equipment (UE), a numerology of the uplink carrier, wherein the one or more uplink carriers are associated with a same timing advance group (TAG), determining a timing advance (TA) granularity for the one or more uplink carriers, based in part on the numerology of each uplink carrier, signaling a TA command based on the TA granularity to the UE and see paragraph 0009; a timing advance (TA) command to be applied to an uplink transmission on a first uplink carrier among a group of uplink carriers having different numerologies, determining a granularity for the TA command based on a numerology of a reference uplink carrier from within the group of uplink carriers, and sending the uplink transmission on the first uplink carrier with timing adjusted based on the TA command and the determined granularity and see paragraph 0073; TA command indicates a change in uplink timing (calculated at the base station) relative to current uplink timing. The TA command indicates a value (in terms of an index) to be multiplied by a TA granularity (e.g., as shown in Table I below) to achieve the change in uplink timing to be applied by the UE to a subsequent uplink transmission); a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (see paragraphs 0113 – 0117): determining a TA offset of each carrier in the TAG based on carrier information of the respective carrier in the TAG (see paragraph 0009; determining a granularity for the TA command based on a numerology of a reference uplink carrier from within the group of uplink carriers); and adjusting an uplink transmission timing of each carrier in the TAG based on the TA reference value and a maximum value of TA offsets of carriers in the TAG (see paragraph 0009; ending the uplink transmission on the first uplink carrier with timing adjusted based on the TA command and the determined granularity and see paragraph 0083; he TA granularity to use for the TA command based on a maximum or minimum of the TA granularity of SUL TA and TA granularity of PUL).

Allowable Subject Matter
Claim(s) 16 – 18 and 22 – 24 is/are allowed.
Claim(s) 14, 15, 23 and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang et al. (US 2012/0282969 A1), Peletier et al. (US 2012/0300715 A1), Dinan (US 2017/0006641 A1), Xie et al. (Us 2018/0035397 A1), Aiba et al. (US 2019/0053316 A1), Ryu et al. (US 2019/0159149 A1), Kim et al. (US 2020/008186 A1), You et al. (US 2020/0079451 A1), Reial et al. (US 2021/0212123 A1) and Huawei, HiSilicon (NPL/“Discussion on timing advance for NTN”; R1-1903197) are cited to show an Uplink Synchronization Method, and Apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464